Manulife Financial Corporation – Third Quarter 2011 1 Message to Shareholders While we are disappointed with the reported loss of $1,277 million for the third quarter 2011, we are pleased with our progress in executing key elements of our strategy. Our hedging programs worked effectively during these volatile markets, eliminating the majority, but not all, of the risk. We are pleased at the underlying growth of our businesses against our objectives; particularly the strong growth in Asia and Wealth Management, and the progress on protecting margins in many products around the world. Manulife is strong. Our key operating subsidiary’s capital ratio remains solid at 219 per cent as of September 30, 2011. The impact of market conditions in the third quarter was significantly lessened by the strategic actions we have taken to reduce our risk profile, through hedging and changes to product mix, and to strengthen our balance sheet, through capital raises, dividend reductions and other initiatives. Our equity risk hedging programs have performed extremely well during a quarter of exceptional volatility, eliminating approximately 70 per cent of variable annuity risk and non variable annuity equity-related losses in the third quarter. We are also ahead of our hedging goal for equity markets for 2012. In addition to the success of our equity hedging programs, in the third quarter we exceeded our 2014 risk reduction goal for interest rate earnings sensitivity, reducing our sensitivity to $1.0 billion after-tax for a 100 basis point decline in interest rates excluding the impact on ultimate reinvestment rates. General account asset performance continues to be a strength. This reflects our strategy of avoiding risk concentration with a diversified, high-quality portfolio and our continuing excellent credit experience despite the difficult markets of the last few years. The quarter was not without challenges: price increases in Japan and Canada and lower credited rates resulted in lower insurance and fixed products sales. Our annual review of actuarial methods and assumptions resulted in a charge. Interest rates affect all life insurance companies. But we have been re-pricing and changing our product mix for the past two years and are encouraged to see that our competitors are starting to follow suit. We have been willing to sacrifice short term market share to protect our margins and improve our risk profile. Our regulator continues to work on many initiatives which could result in increased capital requirements even though our regime is already very conservative. Although we cannot predict the outcome of these deliberations, we remain comfortable with our capital position. We continue to be focused on our growth strategy and we saw strong results across the Company in the third quarter. We grew sales of targeted wealth products by 12 percent, which was led by 20 per cent growth in Asia and continued strong growth in mutual fund sales in Canada and the U.S. compared to the third quarter of 2010. Despite the challenges of the third quarter, we are well prepared for this environment. Over the last two years we have strengthened reserves, raised capital, increased hedging, reduced the risk profile for new business, bolstered our risk management functions, and continued to deliver strong asset performance. We have come through an extremely volatile quarter in good health, and are positioning our company for future success. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – Third Quarter 2011 2 Sales and Business Growth Asia Division While continuing to grow our agency distribution channel, notably in Southeast Asia, we completed a significant agreement with Bank Danamon in Indonesia to make our products available to their customers. Following on the second quarter agreements announced in Hong Kong and China, this shows continued success in executing our strategy of building a diverse, multi-channel distribution system throughout the region. Asia Division’s third quarter 2011 insurance sales1 of US$302 million were three per cent lower than the third quarter of 2010, on a constant currency basis2.As expected, sales in Japan were down as a result of price increases on the New Whole Life product. Sales of other products across the division increased by 22 per cent driven by record sales in Hong Kong and Asia Other. · Hong Kong insurance sales of US$59 million were up 26 per cent over the third quarter of 2010, primarily driven by the increased number of agents, increased volumes of the critical illness product launched at the end of the second quarter and higher sales through the bank channel. · Asia Other sales of US$90 million were 25 per cent higher than in the third quarter a year ago.We achieved record sales in Indonesia, Philippines and Vietnam, primarily a result of expanded distribution. Indonesia sales also benefited from an increase in sales prior to management’s withdrawal of a popular product due to declining yields. · Japan insurance sales were 22 per cent lower than in the same quarter in 2010 as we raised prices of our New Whole Life product in Japan which decreased sales but dramatically improved margins. Excluding New Whole Life, Japan insurance sales were US$135 million, up 18 per cent compared to the same quarter in 2010, driven by the continued strength of the cancer treatment product and increasing term product sales through the MGA channel. Asia Division had third quarter sales of wealth products targeted for growth of US$799 million, an increase of 20 per cent over the third quarter of 2010 on a constant currency basis. Highlights include: · Asia Other sales of US$534 million were 30 per cent higher than the same quarter in 2010. The launch of an offshore Renminbi bond fund in Taiwan contributed approximately US$100 million of the increase. Sales in Manulife TEDA and Indonesia contributed US$112 million and US$177 million to the total sales, an increase of four per cent and 14 per cent, respectively, over the same quarter in 2010. · Hong Kong sales of US$214 million were up 12 per cent over the third quarter of 2010, driven by 14 per cent growth in pension sales. Asia Division continues to successfully grow distribution capacity in both the agency and the bank channels. Distribution highlights include: · Executing on our bancassurance growth strategy by successfully securing a ten year distribution agreement with the sixth largest bank in Indonesia, Bank Danamon. This agreement, signed subsequent to quarter end, provides access to over 2,300 sales outlets. · Expansion of the agency channel to a total of approximately 46,500 contracted agents, a 16 per cent increase over the third quarter of 2010. A driving force behind this increase continues to be the ASEAN region where we achieved record levels of contracted agents and double digit growth in Vietnam (30 per cent), the Philippines (31 per cent) and Indonesia (21 per cent). · Manulife-Sinochem received pre-approval to operate in TaiAn, subsequent to quarter end, expanding our presence in China to 49 cities. Canada Division The Canadian Division continued to produce solid sales results, despite significant interest rate declines and equity market volatility. Our mutual fund franchise continued to expand and Manulife Bank surpassed $20 billion in assets this quarter.We continue to focus on risk management and in the quarter announced further price increases to our universal life product portfolio to moderate risk exposure in the continuing low interest rate environment. Third quarter 2011 Individual Wealth Management sales were adversely impacted by the continued decline in interest rates and volatile equity markets. Continued strong momentum in mutual fund deposits, although moderated from prior quarters, was dampened by lower sales of fixed rate products, with the result that total individual wealth management sales of products targeted for growth were modestly below those of the third quarter of 2010. · Manulife Mutual Funds retail deposits3of $423 million were more than 30 per cent higher than in the third quarter of 2010. Year-to-date deposits of $1.7 billion in 2011 exceeded full year sales of $1.4 billion in 2010. During the first nine months of 2011, Manulife Mutual Funds was the second fastest growing firm based on funds under management of the top ten firms reporting to the Investment Funds Institute of Canada. During the quarter, we continued to expand our fund line-up adding new investment options with a wide range of risk-return profiles, including a highly flexible balanced fund managed by the successful Manulife Monthly High Income Fund team and two new U.S. equity funds that feature a team of highly experienced core value managers. · Manulife Bank’s assets reached record levels, exceeding $20 billion at the end of the quarter. Year-to-date new loan volumes were a record $3.5 billion, an increase of 10 per cent from the corresponding period in 2010. For the quarter, new loan volumes of $1.2 billion were consistent with the levels of the third quarter of 2010. The business environment continues to be very competitive with aggressive actions across the financial services industry to attract and retain business. · Sales of fixed rate products continued at lower levels reflecting the effects of the low interest rate environment. 1 Sales is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. 2 Sales growth rates are quoted on a constant currency basis. Constant currency is anon-GAAP measure. See “Performance and Non-GAAP Measures” below. 3 Deposits is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Manulife Financial Corporation – Third Quarter 2011 3 Individual Insurance sales of annualized premium products for the quarter were in line with the third quarter of 2010, while single premium product sales increased 19 per cent from a year ago. · Consistent with our expectations, we experienced a shift in sales product mix with a lower proportion of overall sales derived from guaranteed long duration products, which have interest rate exposure. During the quarter, in response to the continuing low interest rate environment, we announced further price increases to our universal life product portfolio.These changes were effective for applications received after October 14, 2011. · Third quarter 2011 sales of single premium insurance products rose 19 per cent from the third quarter of 2010, with record travel sales in the quarter driven by continued strong growth from our travel partners. Third quarter sales in the Group Businesses reflected normal variability in the large case market segment. · Group Benefits third quarter 2011 sales increased modestly from the second quarter and as compared to the third quarter of 2010, driven by increases in the large case segment. · Group Retirement Solutions third quarter sales of $189 million were more than 60 per cent higher than the third quarter of 2010. Sales in the small and mid-sized segments have been strong throughout the year and Manulife led the Canadian defined contribution market in sales in the first half of 20114. U.S. Division Despite the significant market volatility and economic uncertainty, John Hancock Wealth Asset Management had another strong quarter with sales of US$4.1 billion, up 22 per cent from the third quarter of last year.We have successfully transitioned our insurance product portfolio to reduce interest rate risk, with sales continuing to be in line with expectations. U.S. sales of wealth products targeted for growth increased to US$4.3 billion in the third quarter of 2011 up 16 per cent compared to the same period in the prior year. · John Hancock Mutual Funds (“JH Funds”) sales were US$2.9 billion in the third quarter, a 27 per cent increase over the third quarter of 2010.Year-to-date sales of US$10.0 billion through September 30, 2011 exceeded full year sales of US$9.7 billion in 2010. The increase in sales was attributable to a diversified offering of competitive funds, with strong performance in the Institutional channel in the third quarter of 2011.Funds under management for JH Funds increased to US$33.4 billion as at September 30, 2011, a six per cent increase from September 30, 2010, as positive net sales more than offset unfavourable market returns during the period.JH Funds had the 6th highest net sales5 in the non proprietary market segment year-to-date through September 30, 2011 compared to 6th place for the same period in 2010. We experienced net redemptions in the third quarter of 2011 as a result of the significant market volatility. As of September 30, 2011, JH Funds offered 16 Four or Five Star Morningstar6 rated mutual funds. · John Hancock Retirement Plan Services (“JH RPS”) sales were US$1.2 billion in the third quarter, an increase of ten per cent compared to the third quarter of 2010 despite the headwinds in the economy and the slower development of new plans in the industry.JH RPS 401(k) plan recurring deposits in the third quarter were US$1.9 billion, a six per cent increase over the third quarter of 2010, contributing to total premiums and deposits in the third quarter of 2011 of US$3.0 billion or six per cent higher than the same period last year.Funds under management for JH RPS of US$58.9 billion as at September 30, 2011 declined one per cent from September 30, 2010 as unfavourable market returns more than offset positive net sales during the period. · The John Hancock Lifestyle and Target Date portfolios offered through our mutual fund, 401(k), variable annuity and variable life products had assets under management of US$66.6 billion as of September 30, 2011. Lifestyle funds led JH Funds sales with US$395 million in the third quarter, a 42 per cent increase over the third quarter of 2010.Lifestyle and Target Date portfolios offered through our 401(k) products continued to be the most attractive offerings, with US$2.1 billion or 71 per cent of premiums and deposits for the quarter ended September 30, 2011.As of August 31, 2011 John Hancock was the third largest manager of assets for Lifestyle and Target Date funds offered through retail mutual funds and variable insurance products7. · In John Hancock Fixed Products (“JH Fixed Products”), sales for the third quarter of 2011 were US$176 million, a decline of 48 per cent compared to the same period in the prior year, consistent with expectations in this low interest rate environment. · Sales of variable annuities were US$412 million in the third quarter of 2011, down 32 per cent from the same period in 2010, consistent with expectations. In the U.S. Insurance segment, our product repositioning has been successful. Total U.S. insurance sales in the third quarter of 2011 were US$195 million, an increase of 13 per cent compared to the third quarter of 2010. 4 Based on quarterly sales survey by LIMRA, an insurance industry organization. 5 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the non proprietary channel. Figures exclude money market and 529 share classes. 6 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 7 Source: Strategic Insight. Includes Lifestyle and Lifecycle (Target Date) mutual fund assets and fund-of-funds variable insurance product assets (variable annuity and variable life). Manulife Financial Corporation – Third Quarter 2011 4 ·In the third quarter of 2011, sales of John Hancock Life (“JH Life”) products targeted for growth increased 42 per cent compared to the third quarter of 2010 and were 89 per cent of total life sales.This result was driven by the launch earlier this year of new universal life products with improved risk characteristics.New products launched in October, including a new indexed universal life product, are expected to contribute to sales over the remainder of the year.Sales of products not targeted for growth declined 70 per cent in the third quarter of 2011 compared to the third quarter of 2010. · John Hancock Long-Term Care (“JH LTC”) sales of US$70 million in the third quarter of 2011 increased 43 per cent compared to the same quarter of 2010. Federal Long Term Care Insurance Program sales of US$56 million, which benefited from an open enrollment period for this program, contributed significantly to the third quarter result.Retail product sales declined 73 per cent in the third quarter of 2011 compared to a year ago, reflecting new business price increases that have been implemented over the past year.A more profitable, lower risk retail product has been introduced in 47 states since May.JH LTC has filed with regulators for premium rate increases on in-force retail and group business, averaging approximately 40 per cent on the majority of our in-force LTC business.To date, approvals of in-force price increases on retail business have been received from 25 states. Manulife Asset Management Manulife Asset Management continued growing its investment capabilities with the addition of a new U.S. Large Cap Growth Equity team based in Charlotte, North Carolina. The creation of this team follows the addition of a U.S. Core Value Equity team and of an International Equity Value team earlier this year. Manulife Asset Management also continues to expand its presence in the institutional market, having been awarded a $371 million mandate for its global multi-sector fixed income strategy from a large public organization in the United States, the second large mandate for this strategy in the past six months. Manulife Asset Management finished the quarter with $173.3 billion in assets managed for external clients and $33.5 billion of Manulife’s general fund assets. Assets managed for external clients were $5.3 billion lower than at June 30, 2011, largely due to unfavourable market returns, somewhat offset by positive retail net sales and the U.S. dollar’s appreciation against the Canadian dollar. Manulife Financial Corporation – Third Quarter 2011 5 Management’s Discussion and Analysis This Management’s Discussion and Analysis (“MD&A”) is current as of November 9, 2011. This MD&A should be read in conjunction with the MD&A and audited consolidated financial statements contained in our 2010 Annual Report. Contents AOVERVIEW EACCOUNTING MATTERS AND CONTROLS 1Critical accounting and actuarial policies BFINANCIAL HIGHLIGHTS 2Actuarial methods and assumptions 1Net income (loss) attributed to shareholders 3Sensitivity of policy liabilities to changes in assumptions 2U.S. GAAP results 4Goodwill impairment testing 3Sales, premiums and deposits 5Future accounting and reporting changes 4Funds under management 6Quarterly financial information 5Capital 7Changes in internal control over financial reporting 8Audit Committee CPERFORMANCE BY DIVISION 1Asia FOTHER 2Canada 1Quarterly dividend 3U.S. Insurance 2Outstanding shares 4U.S. Wealth Management 3Performance and non-GAAP measures 5Corporate and Other 4Caution regarding forward-looking statements DRISK MANAGEMENT AND RISK FACTORS UPDATE 1General macro-economic risks 2Regulatory capital, actuarial and accounting risks 3Market risk hedging strategies 4Variable annuity and segregated fund guarantees 5Publicly traded equity performance risk 6Interest rate and spread risk A OVERVIEW The global financial markets in the third quarter were dominated by the ongoing uncertainty surrounding the macro environment. In the third quarter we saw substantial declines in equity markets and interest rate levels, exceptional equity market volatility and monetary policy actions that lowered long-term treasury rates in the U.S.Under the Canadian insurance accounting and regulatory capital regimes, the change in current market conditions is reflected in our current period results. The impact of the market conditions in the third quarter was significantly moderated by the strategic actions taken over the last few years to reduce our risk profile and strengthen our balance sheet.These actions resulted in: · dramatically increased hedging of both interest rate and equity market exposures, · reduced risk profile of new business by increasing sales of higher margin, lower risk products and reducing sales of higher risk, capital intensive products, and · a stronger balance sheet through the combination of capital raises and reserve increases. Our Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio for The Manufacturers Life Insurance Company (“MLI”) ended the quarter at 219 per cent.This ratio does not reflect the benefits of our de-risking activities over the last few years, including our equity and interest rate hedging progress, which reduced the downside risk to our capital position but receives no explicit credit in the capital formula. Manulife Financial Corporation – Third Quarter 2011 6 B FINANCIAL HIGHLIGHTS (Unaudited) For the period ended September 30 Three months Year-to-date Net income (loss) attributed to shareholders (C$ millions) $ ) $ ) $ $ ) Net income (loss) available to common shareholders (C$ millions) $ ) $ ) $ $ ) Net income (loss) attributed to shareholders, excluding the direct impact of equity markets and interest rates(a) (C$ millions) $ ) $ ) $ $ ) Earnings (loss) per common share (C$) basic $ ) $ ) $ $ ) diluted, excluding convertible instruments(a) $ ) $ ) $ $ ) diluted $ ) $ ) $ $ ) Return on common shareholders’ equity(a) (%, annualized) U.S. GAAP net income(a) (loss) (C$ millions) $ $ ) $ $ Sales(a) (C$ millions) Insurance productstargeted for growth(b) $ Wealth products targeted for growth(c) $ Insurance products nottargeted for growth(b) $
